DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           This is in response to amendment filed on 3/7/2022 in which claims 1-20 are pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior of Modri (20190115309) teaches a radio-frequency (RF) module having a packaging substrate configured to receive a plurality of components, and an electro-acoustic device mounted on the packaging substrate. The RF module can further include a die having an integrated circuit and mounted over the electro-acoustic device to form a stack assembly. The die can be, for example an amplifier die such as a low-noise amplifier implemented on a silicon die. However the closest prior art above, alone or in combination with the cited prior arts, fail to anticipate or render obvious the following recited features: a first columnar electrode that connects to the low noise amplifier and extends into the mounting board in a thickness direction of the mounting board; a second columnar electrode that connects to the input matching circuit and extends into the mounting board in the thickness direction of the mounting board; and a conductive pattern that interconnects the first columnar electrode to the second columnar electrode and extends substantially parallel to a surface of the mounting board at a predetermined depth within the mounting board so as to suppress a parasitic capacitance between the low noise amplifier and the at least one inductor in the input matching circuit and corresponding noise figure of the low noise amplifier, as recited in all the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20200127690-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633